Case: 15-12929       Date Filed: 09/28/2018   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12929
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 3:14-cv-00383-MCR-CJK

JONATHAN KYLE LEWIS,

                                                                 Plaintiff-Appellant,

                                        versus

FLORIDA DEPARTMENT OF
CORRECTIONS,
Employees Individual / Official
Capacities,
S. SCHWARTZ,
Medical Doctor,
D. MCGOWEN,
HSA,
M. NICHOLS,
Advanced Nurse Practitioner,

                                                              Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________
                             (September 28, 2018)
                Case: 15-12929       Date Filed: 09/28/2018      Page: 2 of 4


Before TJOFLAT, BRANCH and FAY, Circuit Judges.

PER CURIAM:

       The District Court, adopting the Magistrate Judge’s Report &

Recommendation (“R&R”), dismissed Jonathan Lewis’s pro se civil rights

complaint with prejudice because Lewis failed to obey the Magistrate Judge’s two

orders to file an amended complaint that complied with the Northern District of

Florida Local Rule 5.1(J)(3) requirement that pro se civil rights complaints be

limited to 25 pages in length.1 Lewis appeals, arguing that he was unable to

comply with requirement because his case was factually complex and he could not

explain his claims in less than 25 pages. He also argues that Rule 5.1((J)(3) is

unconstitutional as applied to him, because it effectively denied him access to the

courts.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a district

court may dismiss an action sua sponte for the plaintiff’s failure to prosecute his

case or obey a court order. Fed. R. Civ. P. 41(b); Lopez v. Aransas County Indep.

Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978). Rule 41(b) further provides that

“[u]nless the dismissal order states otherwise, a dismissal under this subdivision

(b) and any dismissal not under this rule . . . operates as an adjudication on the

       1
         Lewis is a Florida prison inmate. His complaint seeks relief under 42 U.S.C. § 1983 on
the ground that officials at the Santa Rosa Correctional Institution failed to provide him with
adequate medical services. His complaint consisted of 36 pages, with 284 pages of attachments
many of which contained his handwritten notes.
                                               2
               Case: 15-12929     Date Filed: 09/28/2018    Page: 3 of 4


merits.” Id. A district court also has the inherent ability to dismiss a claim in light

of “its authority to enforce its orders and provide for the efficient disposition of

litigation.” Zocaras, 465 F.3d at 483. We review a district court’s dismissal of an

action for failure to comply with the rules of the court for an abuse of discretion.

Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). Generally, where, as here,

the litigant has been forewarned, dismissal for failure to obey a court order is not

an abuse of discretion. Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

      Eleventh Circuit Rule 3-1, which took effect on December 1, 2014, provides

as follows:

              A party failing to object to a magistrate judge’s findings
              or recommendations contained in a report and
              recommendation in accordance with the provisions of
              28 U.S.C. § 636(b)(1) waives the right to challenge on
              appeal the district court’s order based on unobjected-to
              factual and legal conclusions if the party was informed of
              the time period for objecting and the consequences on
              appeal for failing to object. In the absence of a proper
              objection, however, the court may review on appeal for
              plain error if necessary in the interests of justice.

11th Cir. R. 3-1.

      Lewis’ appeal lacks merit for two reasons. First, pursuant to Eleventh

Circuit Rule 3-1, Lewis waived any objection to the District Court’s holding that

his complaint was due to be dismissed for his failure to comply with the Magistrate

Judge’s two orders to file an amended complaint in conformity with Northern

District of Florida Local Rule 5.1(J)(3) because as he failed to object to the
                                           3
              Case: 15-12929      Date Filed: 09/28/2018   Page: 4 of 4


Magistrate Judge’s R&R. He did not object notwithstanding the fact that the Court

had warned him of the consequences of failing to object. 11th Cir. R 3-1.

      Second, even if we construed Lewis’s failure to object to the R&R as

applying only to the R&R’s factual findings, we conclude that the District Court

did not abuse its discretion in dismissing his complaint with prejudice, as the

record demonstrates that the Court reasonably applied Rule 5.1(J)(3) and dismissed

the complaint after he failed to obey the Court’s two written orders to amend his

complaint to comply with Rule 5.1(J)(3). Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989) (stating that, generally, where the litigant has been forewarned,

dismissal for failure to obey a court order is not an abuse of discretion).

      And finally, we reject as frivolous Lewis’s argument that Rule 5.1(J)(3) is

unconstitutional as applied in his case.

      AFFIRMED.




                                           4